DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 05/17/2022.
Claims 1, 4-5, 8, 11 and 14 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Arguments
In Remarks filed on 05/17/2022, Applicant substantially argues:
The applied references Oh, Greenblat, and Dondini do not disclose the amended limitation of claim 1, and similarly amended claims 8 and 14, of reading and writing one or more segments of a plurality of segments identified by a data mask. In particular, Applicant points to the Greenblat reference as disclosing a mask parameter which may include “any other suitable information to define the portion of the entries 117 being sought” but that this does not explicitly include details regarding the reading and writing of one or more segments of a plurality of segments of a chunk of data as claimed. Also, the Dondini reference discloses DMA transfer between memories with different sizes but does not indicate read and/or writing segments using the bit mask. Applicant’s arguments filed have been fully considered but are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of dependent claims 2-7, 9-13, and 15-20 by virtue of dependency on respective independent claims for the reasons identified above. Applicant’s arguments filed have been fully considered but are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated May 17, 2022.

Claim Rejections - 35 USC § 103

Claims 1-3, 6-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2015/0220275) in view of Otsuka (US 2010/0161850) and further in view of Dondini et al. (US 2014/0344485).

Regarding claim 1, Oh discloses, in the italicized portions, a system comprising: a plurality of memory devices comprising a source memory device having a source maximum access granularity ([0068] Determination is made as to whether the calculated total size is equal to or smaller than maximum data transmission size (S220). The maximum data transmission size may be the maximum size of data requested at one time to the storage device 200 or received at one time from the storage device 200. For example, the maximum data transmission size may be 128 kilobytes (KB) or 1 megabyte (MB). The maximum data transmission size may be defined by types of the processor 120 or the operating system L5.) and a destination memory device having a destination maximum access granularity; a processing device, operatively coupled with the plurality of memory devices ([0053] The memory 130 may communicate with the processor 120. The memory 130 may be a main memory of the processor 120 or the computing device 100. The processor 120 may temporarily store a code or data in the memory 130. The processor 120 may execute a code and process data using the memory 130.); and a direct memory access (DMA) controller, operatively coupled with the plurality of memory devices, to perform operations comprising: receiving a DMA command for a chunk of data to be moved from the source memory device to the destination memory device ([0054] The DMA controller 140 may operate according to a request from the processor 120 or other components of the computing device 100. The DMA controller 140 may operate with a request of the storage device 200. The DMA controller 140 may transmit or receive data, based on a received request.), the DMA command comprising a data mask configured to identify one or more segments of a plurality of segments of the chunk of data to be moved; reading, using the data mask, the plurality of segments of the chunk of data from the source memory device up to the source maximum access granularity; and writing the one or more segments of the plurality of segments of the chunk of data identified by the data mask to the destination memory device up to the destination maximum access granularity ([0070] In some embodiments, when a size of read-requested data is greater than the maximum data transmission size, the processor 120 or the DMA controller 140 is configured to generate a plurality of internal read requests. Each of the internal read requests may request a less amount of data than the maximum data transmission size. If a size of needed data is more than the maximum data transmission size, the processor 120 or the DMA controller 140 may transmit a plurality of read requests of the needed data in a unit of the maximum transmission size to the storage device 200. That is, when a size of data requested by a merged internal read request is greater than the maximum data transmission size, the merged internal read request is re-split by the processor 120 or the DMA controller 140.), wherein the destination maximum access granularity that represents a size of a memory segment that can be written to the destination memory device in one operation is different than the source maximum access granularity that represents a size of a memory segment that can be read from the source memory device in one operation. Herein it is disclosed by Oh the capability of managing data read and write operations via a DMA controller. The DMA controller considers maximum data transmission size in order to manage how data is accessed and transferred. Oh does not explicitly address a destination memory device with a destination maximum access granularity and a use of data mask to read and write data which identifies one or more segments of data to be moved and that the source and destination maximum access granularities are different which represent the size of a memory segment that can be written to and read from. Regarding the use of a data mask to identify one or more segments of data, Otsuka discloses in Paragraphs [0083] and [0085] “[0083] The original address designated by the DMA requestor is inputted to the mask controller 252 via the command acquisition unit 206. Each DMA requestor is given an ID, so-called DMARID, different from IOID. DMARID serves the purpose as long as it is an ID with which the command transmit auxiliary apparatus 200 can uniquely identify the DMA requestor.  [0085] Similarly, in a segment selection table 262, 8-bit segment address (SEG_ADDR) is selected based on the DMARID. In a mask translation table 264, a mask bit of 4 bits (MA_MASK) is selected based on a 5-bit a DMARID. The privilege software can set the values of the segment selection table 262 or mask selection table 264 via the UC_ADDR_TRANS_TABLE register 256. The IOID converted by the IOID translation table 260 becomes part of the access requesting command 162, as described above. The 8-bit SEG_ADDR, 4-bit MA_MASK, 32-bit original address (ADDR) of an access destination to which the DMA requestor has originally designated and 28-bit preset value of UC_ADDR_TRANS_UAR register 250 are inputted to the mask controller 252. The mask controller 252 produces a 64-bit intermediate address (INT_ADDR) by the use of a processing method illustrated in FIG. 7. The IOID/segment address adding unit 204 adds the 11-bit IOID and commands so as to produce the access requesting command 162.” Herein it is disclosed by Otsuka receiving a DMA request which is then processed to apply a bit mask and segment selection such that an intermediate address is produced which identifies the portions of memory to be accessed by the DMA request. In this manner, it is rendered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by Otsuka that the input/output (I/O) operations managed by the DMA controller may selectively apply a bit mask only to access specified data as requested as opposed to the entire address region being accessed thereby protecting against unauthorized access (Otsuka [0074]). Regarding the different destination and source maximum access granularities, Dondini discloses in Paragraphs [0073-75] “[0073] Basically, the circuit 970 is responsible for splitting of the DMA transfer for the benefit of the transmission circuits 901 and identified by a start address and a number of datums to be written or read (or else by an end address), into smaller units, referred to as "DMA segments", each in turn identified by a start address and a pre-set size of data, which may be fixed or programmable. [0074] For instance, in one embodiment, the segmentation circuit comprises one DMA splitter 972 for each input channel and the size of data of the DMA segments (units) is specified via a segmentation-control circuit 974 as a function of the data available in the buffers 968 (in the case of a DMA write channel) or of the space available in the buffers 968 themselves (DMA read channel). [0075] For instance, the control circuit 974 may determine the size of the transfer segments as a function of a maximum size and/or of the characteristics of the destination memory. For instance, in this way, the data of a request for writing in a DDR memory may be divided in such a way as to respect the physical limits of the memory, for example the so-called "page boundaries". Consequently, the aforesaid parameters may vary for different architectures and for different memories within a SoC. Consequently, in one embodiment, the operation of the control circuit 974 is configurable, for example via software commands that can be executed via the processor.” Herein it is disclosed by Dondini that the segmentation circuit may configure DMA transfer via DMA segments which are associated with the maximum size or characteristics of the destination memory which is considered when transferring data. Although Dondini refers to destination memory, it is also described as referring to data that is to be read or written. This is further referred to by Dondini in Paragraphs [0028-0031] and [0045] wherein the memory disclosed is the memory sending data which is either the memory from which data is read or the memory from which data is written from. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for considering different access granularities as it disclosed in Dondini in order to address physical data limits in respective memories (Dondini [0075]). Oh, Otsuka and Dondini are analogous art because they are from the same field of endeavor of managing DMA controller operations.
Regarding claim 2, Oh and Otsuka further disclose the system of claim 1, wherein the DMA controller is separate from the processing device, the DMA controller to move the chunk of data from the source memory device to the destination memory device while bypassing the processing device (Oh Figure 2, DMAC 140; Otsuka [0033] Though the detail will be described later, a DMA transfer requesting entity that exists external to the overall control unit 110, such as a USB controller 160, an image processing DMAC (Direct Memory Access Controller) 122 or a display controller 126, can access a management space by way of the I/O access control apparatus 300.). As noted in both Oh and Otsuka, the DMA controller may be separate from the processor of the system.
Regarding claim 3, Otsuka further discloses the system of claim 1, wherein the data mask comprises a bitwise map of segments of the chunk of data, the bitwise map indicating which segments are to be moved and which segments are not to be moved ([0135] By employing the methods according to the present embodiments as described above, all of the DMA requestors can be placed under the total management of the I/O access control apparatus 300, using the IOIDs. Accordingly, the I/O access control apparatus 300 can prevent beforehand any unauthorized access from the external DMA requestors. No matter which kind of product a DMA requestor introduced into the information processing apparatus 100 is and no matter what policy is implemented to set the DMARIDs, the command transmit auxiliary apparatus 200 can append unique IOIDs to the DMA requestors under management. As was explained with reference to FIG. 6, the IOID, SEG_ADDR or MA_MASK can be arbitrarily set through privilege software. As a result, no matter how many or what kind of DMA requestors exist externally, the respective DMA requestors can be integrally managed by referring to the IOIDs of the access requesting commands 162.). In addition to the previously cited disclosure of Otsuka, it is additionally disclosed herein that the segment selection and bit mask restrict access to memory such that only designated data is accessed for read and/or write purposes.
Regarding claim 6, Oh further discloses the system of claim 1, wherein when the source maximum access granularity is less than the destination maximum access granularity, the DMA controller to coalesce a subset of the plurality of segments into a single write operation up to the destination maximum access granularity ([0069] If the total size is equal to or smaller than the maximum data transmission size, the at least two read requests is determined as the merge target. That is, the merge mode is decided (S230). [0064] If the at least two read requests are the merge target, a merge mode is performed (S130). In the merge mode, a single internal read request corresponding to the at least two read requests may be generated. The upper filter driver L3 may control the storage class driver L2 or the port driver L1 to generate the single internal read request corresponding to the at least two read requests.). In view of the rejection of claim 1, herein it is disclosed by Oh that when data operations are smaller than a maximum data transmission rate, the data may be read collectively in a merged operation up to the maximum data transmission for retrieval purposes. It is acknowledged that the maximum data transmission rate in this case is related to the memory which is read from; however, the Examiner notes that this may also be in response to the destination maximum access granularity as presented by Dondini. 
Regarding claim 7, Oh further discloses the system of claim 1, wherein when the destination maximum access granularity is less than the source maximum access granularity, the DMA controller to broadcast a subset of the plurality of segments into a plurality of write operations up to the source maximum access granularity ([0070] In some embodiments, when a size of read-requested data is greater than the maximum data transmission size, the processor 120 or the DMA controller 140 is configured to generate a plurality of internal read requests. Each of the internal read requests may request a less amount of data than the maximum data transmission size. [0065] If the at least two read requests are not the merge target, a normal mode is performed (S140). In the normal mode, two internal read requests respectively corresponding to the at least two read requests are generated. The upper filter driver L3 may control the storage class driver L2 or the port driver L1 to generate at least two internal read requests in the normal mode.). In view of the rejection of claim 1 and on a similar basis as the rejection of claim 6, herein it is disclosed by Oh that multiple requests may be issued when the amount of requested data is greater than the maximum transmission size which may be in response to the differences in size configuration. In this case, when the amount of data pulled from the nonvolatile memory is greater than can be stored in a single write operation to the cache, it is presented to be obvious by Oh, Otsuka and Dondini in combination that the data may be split into multiple read requests to store into the cache.
Regarding claim 8, Oh discloses, in the italicized portions, a method comprising: receiving, by a direct memory access (DMA) controller, a DMA command ([0054]) for a chunk of data to be moved from a source memory device having a source maximum access granularity ([0068]) to a destination memory device having a destination maximum access granularity, the DMA command comprising a data mask configured to identify one or more segments of a plurality of segments of the chunk of data to be moved; reading, by the DMA controller and using the data mask, the plurality of segments of the chunk of data from the source memory device up to the source maximum access granularity; and writing the one or more segments of the plurality of segments of the chunk of data identified by the data mask to the destination memory device up to the destination maximum access granularity ([0070]), wherein the destination maximum access granularity that represents a size of a memory segment that can be written to the destination memory device in one operation is different than the source maximum access granularity that represents a size of a memory segment that can be read from the source memory device in one operation. Oh does not explicitly address a destination memory device with a destination maximum access granularity and a use of data mask to read and write data which identifies segments of data to be moved and that the source and destination maximum access granularities are different. Regarding the use of a data mask to identify one or more segments of data, Otsuka discloses in Paragraphs [0083] and [0085] receiving a DMA request which is then processed to apply a bit mask and segment selection such that an intermediate address is produced which identifies the portions of memory to be accessed by the DMA request. Regarding the different destination and source maximum access granularities, Dondini discloses in Paragraphs [0073-75] that the segmentation circuit may configure DMA transfer via DMA segments which are associated with the maximum size or characteristics of the destination memory which is considered when transferring data. Although Dondini refers to destination memory, it is also described as referring to data that is to be read or written. This is further referred to in Paragraphs [0028-0031] and [0045] wherein the memory referred to is the memory sending data which is either the memory from which data is read or the memory from which data is written from. Claim 8 is rejected on a similar basis as claim 1.
Regarding claim 9, Otsuka further discloses the method of claim 8, wherein the data mask comprises a bitwise map of segments of the chunk of data, the bitwise map indicating which segments are to be moved and which segments are not to be moved ([0135]). Claim 9 is rejected on a similar basis as claim 3.
Regarding claim 12, Oh further discloses the method of claim 8, wherein when the source maximum access granularity is less than the destination maximum access granularity, the method further comprises: coalescing, by the DMA controller, a subset of the plurality of segments into a single write operation up to the destination maximum access granularity ([0069] and [0064]). Claim 12 is rejected on a similar basis as claim 6.
Regarding claim 13, Oh further discloses the method of claim 8, wherein when the destination maximum access granularity is less than the source maximum access granularity, the method further comprises: broadcasting, by the DMA controller, a subset of the plurality of segments into a plurality of write operations up to the source maximum access granularity ([0070] and [0065]). Claim 13 is rejected on a similar basis as claim 7.

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Otsuka and further in view of Dondini and still in further view of Arai et al. (US 2011/0296129).

Regarding claim 4, Oh further discloses the system of claim 1, wherein reading the chunk of data from the source memory device comprises: reading the plurality of segments of a fixed size from the source memory device until the entire chunk of data is read ([0068]). Herein it is disclosed that data may be transmitted in fixed amounts as presented in a maximum size; however, Oh, Otsuka, and Dondini do not explicitly address and storing the plurality of segments in an internal buffer of the DMA controller. Regarding an internal buffer, Arai discloses in Paragraph [0074] “The read unit 2101 of the DMA 210 receives the read response with the data read from the corresponding one of the memory controllers 230 to 233 (S8030) and then stores the received data in a buffer inside the DMA 210.” As noted herein, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the DMA controller contains an internal buffer for storing data that is to be transferred between two memories in order to manage the data flow from the source device to the destination device (Arai [0075]). Oh, Otsuka, Dondini and Arai are analogous art because they are from the same field of endeavor of managing DMA controller operations.
Regarding claim 5, Arai further discloses the system of claim 4, wherein writing the chunk of data to the destination memory device comprises: reading the one or more segments of the plurality of segments identified by the data mask from the internal buffer; and writing the plurality of segments to the destination memory device (Figure 13, 2101 and 2102, and [0075] and [0079]). As similarly presented in the rejection of claim 4, the DMA controller reads in data via component 2101 to the internal buffer contained therein and then proceeds to write out the data to the destination via component 2102.
Regarding claim 10, Oh further discloses the method of claim 8, wherein reading the chunk of data from the source memory device comprises: reading the plurality of segments of a fixed size from the source memory device until the entire chunk of data is read ([0068]). Herein it is disclosed that data may be transmitted in fixed amounts as presented in a maximum size; however, Oh, Otsuka, and Dondini do not explicitly address and storing the plurality of segments in an internal buffer of the DMA controller. Regarding an internal buffer, Arai discloses in Paragraph [0074] “The read unit 2101 of the DMA 210 receives the read response with the data read from the corresponding one of the memory controllers 230 to 233 (S8030) and then stores the received data in a buffer inside the DMA 210.” Claim 10 is rejected on a similar basis as claim 4.
Regarding claim 11, Arai further discloses the method of claim 10, wherein writing the chunk of data to the destination memory device comprises: reading the one or more segments of the plurality of segments identified by the data mask from the internal buffer; and writing the plurality of segments to the destination memory device (Figure 13, 2101 and 2102, and [0075] and [0079]). Claim 11 is rejected on a similar basis as claim 5.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Otsuka and further in view of Dondini and still further in view of Bloxham et al. (US 6,904,473).

Regarding claim 14, Oh discloses, in the italicized portions, a system comprising: a plurality of memory devices comprising a source memory device having a source maximum access granularity ([0068]) and a destination memory device having a destination maximum access granularity; a processing device, operatively coupled with the plurality of memory devices ([0053]); and a direct memory access (DMA) controller, operatively coupled with the plurality of memory devices, to perform operations ([0054]) comprising: receiving a DMA command for a chunk of data to be moved from the source memory device to the destination memory device, the DMA command comprising a data mask configured to identify segments of the chunk of data to be moved, determining that the data mask indicates that a number of segments of a plurality segments of the chunk of data is to be transferred from the source memory device to the destination memory device; incrementing a counter tracking the number of segments to be transferred; determining whether a value of the counter indicates that the number of segments has reached the source maximum access granularity; responsive to the number of segments reaching the source maximum access granularity, performing a read operation on the plurality of segments of the chunk of data from the source memory device; and writing the number of segments ([0070]) of the plurality of segments of the chunk of data identified by the data mask to the destination memory device up to the destination maximum access granularity, wherein the destination maximum access granularity that represents a size of a memory segment that can be written to the destination memory device in one operation is different than the source maximum access granularity that represents a size of a memory segment that can be read from the source memory device in one operation. Oh does not explicitly address a destination memory device with a destination maximum access granularity and a use of data mask to read and write data which identifies segments of data to be moved and that the source and destination maximum access granularities are different. Regarding the use of a data mask to identify one or more segments of data, Otsuka discloses in Paragraphs [0083] and [0085] receiving a DMA request which is then processed to apply a bit mask and segment selection such that an intermediate address is produced which identifies the portions of memory to be accessed by the DMA request. Regarding the different destination and source maximum access granularities, Dondini discloses in Paragraphs [0073-75] that the segmentation circuit may configure DMA transfer via DMA segments which are associated with the maximum size or characteristics of the destination memory which is considered when transferring data. Although Dondini refers to destination memory, it is also described as referring to data that is to be read or written. This is further referred to in Paragraphs [0028-0031] and [0045] wherein the memory referred to is the memory sending data which is either the memory from which data is read or the memory from which data is written from. Oh, Otsuka, and Dondini references are found to disclose the indicated limitations on a similar basis as presented in the rejection of claim 1. Oh, Otsuka, and Dondini do not explicitly disclose the limitations including: incrementing a counter tracking a number of consecutive segments to be transferred; determining whether a value of the counter indicates that the number of segments has reached the first maximum access granularity; responsive to the number of segments reaching the first maximum access granularity, performing a read operation… Regarding the counter, Bloxham discloses in “[Col. 6 ln. 38-40] The criterion may further include a plurality of consecutive words to which the exclusive function or other comparison operator is applied. And [Col. 7 ln. 58 – Col. 8 ln. 9] A word counter 122 tracks the word position within a sub-block, and is reset at the start of each sub-block. Start and end word transfer parameters specified prior to the start of the DMA operation are compared within the word counter to select the subset of words in the required sub-block that is to be transferred by select block 120. Where the source address of the sub-block is selected, a single address word per sub-block is chosen for transfer. Data selector 109 may also be utilized to limit the amount of data transferred to destination memory 103, and thereby prevent an overflow of the destination memory when the number of sub-blocks matching the one or more criteria is not known prior to the DMA operation. To effect this feature, a transfer limit parameter defines the maximum number N of matches that the DMA process can transfer to the destination memory 103. If the transfer limit is reached, the pipelined sub-block source address of the subsequent match is latched, thereby allowing the next DMA operation to begin at the latched source memory address.” Herein it is disclosed by Bloxham the use of a counter to track consecutive words up to a limit for transfer. Additionally, it is indicated to be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the counter for tracking the amount of data in order to prevent data write overflow. Oh, Otsuka, Dondini and Bloxham are analogous art because they are from the same field of endeavor of managing DMA controller operations.
Regarding claim 15, Oh and Otsuka further disclose the system of claim 14, wherein the DMA controller is separate from the processing device, the DMA controller to move the chunk of data from the source memory device to the destination memory device while bypassing the processing device (Oh Figure 2, DMAC 140; Otsuka [0033]). As noted in both Oh and Otsuka, the DMA controller may be separate from the processor of the system.
Regarding claim 16, Otsuka further discloses the system of claim 14, wherein the data mask comprises a bitwise map of segments of the chunk of data, the bitwise map indicating which segments are to be moved and which segments are not to be moved. ([0135]). Herein, in addition to previously cited disclosure of Otsuka, it is disclosed that a bit mask may be used to identify data entries according to the access request.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Otsuka and further in view of Dondini and still in further view of Bloxham and still in further view of Bolotov et al. (US 2011/0255689).

Regarding claim 17, Otsuka discloses the use of a data mask to identify data to be transferred as claimed and determining whether the data mask indicates that the second segment is to be transferred from the source memory device to the destination memory device; however, Oh, Otsuka, Dondini, and Bloxham do not explicitly disclose the system of claim 14, wherein the DMA controller to perform further operations comprising: selecting a second segment of the chunk of data according to the output of a state machine. Regarding the use of a state machine, Bolotov discloses in Paragraph [0044] “Controller 203 controls the operation of the other modules of MM-AES E/D module 202 via control lines 203a, 203b, and 203c so that appropriate processing is performed on the input string data and corresponding keys. Controller 203 includes a finite state machine (FSM) for the control of modules 204, 205, and 206 and the operation flow of E/D module 202. Mask G/U module 204 handles the masks by, for example, (i) performing Galois-field multiplications and other operations to generate or update masks, (ii) storing masks for the various data streams being processed by MM-AES module 108, and (iii) storing initialization vectors ("IVs") when needed. Note that mask G/U module 204 may also store and/or pass through to D-S processing module 205 input string data or other data.” Herein it is disclosed by Bolotov that a DMA controller, as referred to in Paragraph [0034], may contain an encoding/decoding module as depicted in Figure 2 and described by the above citation to manage DMA operations. It is thereby rendered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for a DMA controller to use a state machine in managing I/O operations. Oh, Otsuka, Dondini, Bloxham, and Bolotov are analogous art because they are from the same field of endeavor of managing DMA controller operations. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Otsuka and further in view of Dondini and still in further view of Bloxham and still in further view of Arai.

Regarding claim 18, Oh, Otsuka, Dondini, and Bloxham do not explicitly disclose the system of claim 14, wherein the DMA controller to perform further operations comprising: storing the number of segments in an internal buffer of the DMA controller. Regarding the internal buffer, Arai discloses in Paragraph [0074] “The read unit 2101 of the DMA 210 receives the read response with the data read from the corresponding one of the memory controllers 230 to 233 (S8030) and then stores the received data in a buffer inside the DMA 210.” As noted herein, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the DMA controller contains an internal buffer for storing data that is to be transferred between two memories in order to manage the data flow from the source device to the destination device (Arai [0075]). Oh, Otsuka, Dondini, Bloxham, and Arai are analogous art because they are from the same field of endeavor of managing DMA controller operations.
Regarding claim 19, Oh further discloses the system of claim 18, wherein when the source maximum access granularity is less than the destination maximum access granularity, the DMA controller to coalesce the number of segments in the internal buffer until a combined size of the segments in the internal buffer reaches the destination maximum access granularity ([0069] and [0064]). Herein it is disclosed by Oh that when data operations are smaller than a maximum data transmission rate, the data may be read collectively in a merged operation up to the maximum data transmission for retrieval purposes. It is acknowledged that the maximum data transmission rate in this case is related to the memory which is read from; however, the Examiner notes that this may also be in response to the destination maximum access granularity as presented by Dondini.
Regarding claim 20, Oh further discloses, in the italicized portions, the system of claim 18, wherein when the destination maximum access granularity is less than the source maximum access granularity, the DMA controller to divide the number of segments in the internal buffer into a plurality of subsets, each of the plurality of subsets having a size less than or equal to the source maximum access granularity and to broadcast the plurality of subsets to the destination memory device separately ([0070] and [0065]). Herein it is disclosed by Oh that multiple requests may be issued when the amount of requested data is greater than the maximum transmission size which may be in response to the differences in size configuration. In this case, when the amount of data pulled from the nonvolatile memory is greater than can be stored in a single write operation to the cache, it is presented to be obvious by Oh, Otsuka and Dondini in combination that the data may be split into multiple read requests to store into the cache. Regarding the internal buffer, Arai discloses in Paragraph [0074] “The read unit 2101 of the DMA 210 receives the read response with the data read from the corresponding one of the memory controllers 230 to 233 (S8030) and then stores the received data in a buffer inside the DMA 210.” As noted herein, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the DMA controller contains an internal buffer for storing data that is to be transferred between two memories in order to manage the data flow from the source device to the destination device (Arai [0075]). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135